[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 338 
Carsten Henry Offerman, John Offerman, Theodore Offerman, Lena Maria Rasch and Anna Catherine Schmidt were the owners in fee of premises known as 503-513 Fulton street in the borough of Brooklyn, city of New York. Under the surface of Fulton street there has been constructed a subway railroad. Commissioners, appointed to assess damage to property owners occasioned by the building of this subway, awarded to these abutting owners $21,000 for the value of all vaults and vault rights taken in the proceeding. The order confirming this award has been unanimously affirmed by the Appellate Division which, however, granted leave to appeal to this court as in its opinion questions of law are involved which ought to be reviewed by us.
The question of law is whether or not these abutting owners on Fulton street had any property rights in these vaults under the highway which entitled them to compensation.
This proceeding was instituted to acquire a perpetual underground easement for rapid transit purposes in Joralemon street, Fulton street and Flatbush avenue, and was taken pursuant to the Rapid Transit Act (L. 1891, ch. 4, as amended) as it was in 1905. The board of rapid transit commissioners, appointed by the act, was authorized to acquire by condemnation any property rights, privileges, franchises and easements, whether of owners or abutters, which in the opinion of the board was necessary for the purpose of constructing and operating such subway road. The word "property" as used in the act was said to include real estate and any rights, terms and interests therein, or rights, privileges, franchises or easements of abutting owners. (Section 39.)
The excavation in front of respondents' property was begun in July of 1905 and finished in July of 1907. As constructed, the subway occupies almost all of the space in the bed of the street in front of this property which was formerly occupied by a vault used by respondents *Page 339 
in connection with their steam heating plant. This vault extended under the sidewalk on the Fulton street front nineteen (19) feet and ran along parallel to the building ninety-nine (99) feet. In it were installed four large boilers and coal bins, providing heat, light and power for the seven-story building erected on the lots.
The commissioners found, and the finding has been unanimously affirmed by the Appellate Division, that the permits under which these vaults were constructed contained the following clause: "This permit is issued subject to revocation thereof at any time hereafter by the Deputy Commissioner of Highways, when in his judgment the space occupied by said vault or any portion thereof may be required for any public improvement, or upon any violation of any of the terms or conditions hereof."
It is the claim of the owners which has been sustained by the courts below that these vault permits gave to the abutting owners an interest or privilege in Fulton street which could not be taken or extinguished without compensation. The basis for this claim, as I understand it, is: First. That the permits have not been revoked by the city so that the vaults are property or easements of the abutting owners as against the board of rapid transit commissioners or the city acting as a subway builder.Parish v. Baird (160 N.Y. 302) is cited as an authority for this proposition. Second. It is stated that the Rapid Transit Act, itself, in defining "property" as including privileges, franchises and easements belonging to abutting owners, has directly and specifically authorized payment of compensation for the taking of these vault privileges. Oswego  Syracuse R.R.Co. v. State of N.Y. (226 N.Y. 351) is cited as an authority for this latter proposition. The Oswego case held that by reason of the Barge Canal Act, the rebuilding of a bridge, rendered necessary by the plans for the Oswego canal, gave to the railroad company the right to reconstruct *Page 340 
the bridge and charge the state with the expense. We held that the words of the act "new bridges shall be built over the canals to take the place of existing bridges wherever required, or rendered necessary by the new location of the canals," were a direction that the cost of such changes should be met by the state and not by the railroad maintaining the bridge. We do not find in the Rapid Transit Act in question any direction whatever that privileges such as these vault licenses were to be compensated for when destroyed or extinguished by the building of the subway.
The Offermans had no right as abutting property owners to construct vaults under the highway of Fulton street without the permission or authority of the city of Brooklyn, later merged into the city of New York. The permits granted for this purpose were revokable when the street was required for a public improvement, and did not constitute, in our judgment, a right, privilege, franchise or easement as these words are used in the Rapid Transit Act for which compensation was to be made when such were taken or destroyed. As the city of New York had the right to revoke these licenses or permits when the space was required for any public improvement, it is reasonable to expect that the legislature would be quite specific and clear in its direction to pay for the extinguishment of such privileges, if such were its intention, and not leave it to conjecture or implication. If the legislature intended that such revokable rights or privileges should be paid for in constructing a subway, it should have so stated. The city could revoke these permits and remove the vaults whenever a public improvement was undertaken which necessitated such an act. Having this right, why should the taxpayers be called upon to pay for its exercise? If the legislature had power to impose the damages incident to removing these vaults upon the city, which had specifically reserved the right to remove them without cost, the legislature *Page 341 
should have made the direction very plain. We do not consider that the word "privilege," used in the Rapid Transit Act, has reference to such revokable permits.
We are further led to this conclusion when we consider the other claim put forth by respondents in the light of our decision in Lincoln Safe Deposit Co. v. City of New York (210 N.Y. 34). It is said in behalf of the respondents that the building of subways is not the use of a street for highway purposes (Matterof Rapid Tr. R.R. Comrs. [Joralemon Street], 197 N.Y. 81); that in constructing a subway, the city, therefore, acts toward abutting owners not in its sovereign capacity but in a proprietary capacity as a railroad builder. When, therefore, these permitted vaults are taken by the city or the rapid transit commission for a public purpose as distinguished from a highway purpose, the act is the same as though the vaults were destroyed by a stranger, and recovery can be had under the Parish case, above cited. The answer to this contention has been given in theLincoln Safe Deposit Company case. We there reviewed these vault rights or privileges and held that they did not constitute property or easements in abutting owners not owning a fee in the street for which compensation could be made when destroyed or extinguished in constructing the subway. Referring to vault permits, Chief Judge CULLEN said: "It is elementary law that public grants must be strictly construed against the grantee. * * * If we assume the instrument to be as broad in its effect as the municipality was authorized to make it, it is not to be construed as a conveyance of a title to a part of the street. The very name, `permit,' repels the idea that it was intended as a grant or conveyance. * * * Permits for vaults, like those to maintain areaways, stoops, courtyards, save such structures from being unlawful obstructions of the highway and nuisances, but are subject to abrogation for public convenience or necessity. * * * I do not assert that the privilege given to an abutter to construct *Page 342 
a vault in the street can be capriciously withdrawn. It is good till the public convenience or necessity dictates its abrogation. * * * Nor do I see any reason why the right of the public authorities to recall the privilege granted the plaintiff and similar privileges should be limited to cases where such recall is necessary for street purposes." (p. 38.) These excerpts from the opinion in the Lincoln Safe Deposit Co. case indicate that we have already determined that the permits issued for the construction of vaults under a highway may be revoked without liability when public necessity so requires, and that public necessity is not limited or confined to those uses which have heretofore been known as highway purposes. The building of a subway is a public improvement — now a necessity, and when vaults are taken in its construction, the permits to maintain them are properly revoked and extinguished. No claim can be made by an abutting property owner, not having a fee in the street, for the revocation of his permit or the destruction of his vault under these circumstances. (Patten v. N.Y. Elevated R.R. Co., 3 Abb. N.C. 306, 324, 325.) The very nature of the privilege is such that the abutting owner constructs his vault with knowledge that the city authorities cannot give him an easement or a franchise in the street which he may maintain against the rights and interests of the public. At most it is a mere license to use a portion of the highway, or land under a highway, temporarily or until the space is required for the public. The city authorities would have no right to grant more than this, even should they attempt to do so. (Brooklyn Heights R.R. Co. v. Steers,213 N.Y. 76; Ackerman v. True, 175 N.Y. 353, 363-365; Deshong
v. City of New York, 176 N.Y. 475.)
Much has been said in the briefs of counsel regarding the fee of Fulton street. Part of it is in the city of New York, part of it is said to be in unknown owners. We do not consider the discussion at all important. The *Page 343 
ownership of a fee in a street does not give the abutting owner the right to construct and maintain vaults in the highway. A permit or license from the municipal authorities is even then necessary. Such construction may materially interfere or endanger the use of the highway for street purposes. No vault, therefore, can be constructed, whether the abutting owner has the fee or not, without the consent of the municipal authorities. This authorization once given for reasons above stated can be withdrawn when public necessity requires the use of the street for other purposes. Whether in condemning the fee in the street such a privilege or license may be taken into consideration in determining value, we need not now determine. (See Matter ofCity of New York [Pier Old No. 49], 227 N.Y. 119.) We are not confronted with this question because of the findings of the commission. The commission determined that a triangular piece of Fulton street in front of the Offerman building was owned by unknown owners subject of course to the easement for street purposes. This fee was taken in this proceeding and the commission awarded one dollar to the unknown owners. We cannot go behind this finding which has been unanimously affirmed. The Offermans, therefore, at the time of the commencement of this proceeding, as well as at the time of the vesting of title to all of Fulton street in the city of New York, were not abutting owners, having a fee interest in Fulton street.
For the reasons here expressed, we determine that the respondents are not entitled to any damage for the destruction of their vault rights and that the orders below must be reversed and the award vacated, so far as it pertains to these vault interests, with costs to appellant in all courts.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND, MCLAUGHLIN and ANDREWS, JJ., concur.
Orders reversed, etc. *Page 344